Citation Nr: 0420219	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-28 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities as secondary to service-
connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to service 
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1964 to October 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln Nebraska.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks service connection for peripheral 
neuropathy of the upper and lower extremities as secondary to 
his service-connected diabetes mellitus.  The veteran was 
examined by VA in June 2002.  At that time, the examiner 
stated that the veteran had undergone a nerve conduction 
study in the Spring of 2002 at the Hot Springs Medical 
Center.  The examiner stated that the actual study was not 
available to him, but that a note in the chart showed the 
veteran had a median nerve problem.  The examiner found that 
the veteran had symptoms compatible with an ulnar neuritis, 
but a historical diagnosis median neuritis based on nerve 
conduction study mentioned in the past record.  The examiner 
stated that the veteran needed to have an EMG nerve 
conduction study done of the left upper extremity to document 
the presence or absence of an ulnar versus a median 
neuropathy.  It was stated that thereafter, the actual 
diagnosis of the veteran's neuropathy would be rendered.  

In a November 2002 VA progress note, it was reported that the 
veteran had peripheral neuropathy with bilateral median 
neuropathy at the level of the wrist and bilateral ulnar 
neuropathy at the level of the elbow.  In an addendum dated 
in April 2003, the examiner stated that the peripheral 
neuropathy was not secondary to diabetes mellitus.  

The RO has indicated that the veteran has undergone nerve 
conduction studies; however the reports of any neurological 
testing have not been associated with the claims file. The 
veteran has requested that he be re-examined and that an 
opinion be given regarding the etiology of his peripheral 
neuropathy of both the upper and lower extremities.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  The RO should secure and 
associate with the claims file the 
reports of any VA neurological diagnostic 
testing (EMG nerve conduction studies) 
performed.  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a 
thorough and complete VA examination to 
evaluate his peripheral neuropathy 
complaints.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  The claims folder must be 
made available to the examiner for review 
before the examination, and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
impairment.  All indicated tests should 
be conducted and the reports concerning 
those tests must be associated with the 
claims file.  The examiner should 
indicate if the veteran has peripheral 
neuropathy of the upper and/or of the 
lower extremities, and if so the etiology 
of the disorder(s) must be given.  The 
examiner should comment on whether it is 
at least as likely as not that any 
peripheral neuropathy of the upper and/or 
lower extremities diagnosed is as least 
as likely as not related to the veteran's 
service-connected diabetes.  Complete 
rationale must be provided for all 
opinions and conclusions given.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the appellant 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




